      Case 2:21-cv-02516-GRB-AYS Document 80 Filed 07/26/21 Page 1 of 1 PageID #: 1338



                                                                                       E.D.N.Y. – C. Islip
                                                                                             21-cv-2516
                                                                                               Brown, J.

                                 United States Court of Appeals
                                                    FOR THE
                                              SECOND CIRCUIT
                                              _________________

                    At a stated term of the United States Court of Appeals for the Second
       Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley Square,
       in the City of New York, on the 26th day of July, two thousand twenty-one.

       Present:
                       Susan L. Carney,
                       Richard J. Sullivan,
                       William J. Nardini,
                             Circuit Judges.

       Pantelis Chrysafis, et al.,

                                     Plaintiff-Appellants,

       Housing Court Answers, et al.,

                                     Plaintiffs,

                       v.                                                       21-1493

       Lawrence K. Marks, in his official capacity as
       Chief Administrative Judge of the Courts of
       New York State, et al.,

                                     Defendants-Appellees.



       Appellants move for an emergency injunction pending appeal. Upon due consideration, it is
       hereby ORDERED that the Appellants’ motion for an injunction pending appeal is DENIED
       because the Appellants have failed to meet the requisite standard. See In re World Trade Ctr.
       Disaster Site Litig., 503 F.3d 167, 170 (2d Cir. 2007); see also Respect Maine PAC v. McKee, 562
       U.S. 996, 996 (2010).

                                                    FOR THE COURT:
                                                    Catherine O’Hagan Wolfe, Clerk of Court




CERTIFIED COPY ISSUED ON 07/26/2021
